Citation Nr: 0313605	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to May 
1988.

In a February 1992 rating decision the Department of Veterans 
Affairs (VA) Regional Office (the RO) denied the veteran's 
initial claim of entitlement to service connection for a low 
back disorder.  The veteran did not appeal that decision.  

The veteran again claimed entitlement to service connection 
for a low back disorder, and in a November 1993 decision the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
was notified of the November 1993 decision and did not 
appeal.

In April 2000, the veteran requested that his claim of 
entitlement o service connection for a low back disability be 
reopened.  In a May 2000 rating decision the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  
The veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (the Board) in July 2002, at which time the 
Board remanded the case to the RO for additional development.  
That development has been completed to the extent possible 
and the case returned to the Board for further consideration 
of the veteran's appeal.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a low back disorder in February 1992 
and in November 1993.

2.  The evidence submitted subsequent to the November 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's low 
back disorder is related to an in-service back injury, and it 
must be considered in order to fairly decide the merits of 
his claim.

3.  The medical evidence of record indicates that the 
veteran's low back disorder, currently diagnosed as 
degenerative disc disease of the lumbosacral spine, is 
etiologically related to a back injury that he incurred in 
service.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2002).

2.  Degenerative disc disease of the lumbosacral spine was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently diagnosed low back 
disorder had its onset during service, as shown by reports of 
treatment he received for low back problems in service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claim for VA benefits.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. § 3.159 (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
in April 2000, before the November 9, 2000, effective 
date.  The regulatory amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are, accordingly, 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim].

The VCAA appears, however, to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 
2002).  Moreover, as discussed in greater detail below, 
the revised version of 38 C.F.R. § 3.156(a) is not 
applicable in cases, such as this, in which a claim to 
reopen was filed before August 29, 2001. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

Duty to notify

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard established by the VCAA]; 
38 C.F.R. § 3.159(b) (2002).  This duty is applicable with 
respect to claims to reopen.

The RO provided the veteran a statement of the case in 
September 2001 and supplemental statements of the case in 
January and April 2002.  In those documents the RO informed 
the veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  

Crucially, in an October 2001 notice the RO informed the 
veteran of the provisions of the VCAA, the specific evidence 
required to establish service connection for the low back 
disorder, and the relative obligations of the veteran and VA 
in developing the evidence required to substantiate his 
claim.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.
The RO further informed the veteran that upon receipt of that 
information and the signed authorizations, VA would obtain 
the identified evidence.  The RO informed him that although 
VA would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.  The veteran did not 
respond to that notice.

The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to assist

For claims filed on or after August 29, 2001 (which does not 
include this claim), VA also has a duty to assist the veteran 
in developing evidence that may be found to be new and 
material.  In claims filed prior to August 29, 2001, such as 
this claim, only if new and material evidence has been 
submitted and the claim is reopened is VA obligated to assist 
the veteran in obtaining any relevant evidence.

Relevant law and regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (2002).  For 
 the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

When a claim is disallowed by the RO and not appealed, that 
decision becomes final and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that subsequent to the initiation of the 
veteran's claim in April 2000, the regulation pertaining to 
new and material evidence was revised.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R § 3.156 (2002)].  The revised 
regulation, however, applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed in 
April 2000, his claim will be adjudicated pursuant to the 
regulation in effect prior to August 29, 2001, 38 C.F.R. 
§ 3.156 (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

Analysis

Submission of new and material evidence

As described in the Introduction above, the veteran's claim 
of entitlement to service connection for a low back 
disability was denied by the RO in February 1992 and Again in 
November 1993.  The RO's decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In determining 
whether new and material evidence has been submitted, the 
Board must look to evidence which has been added to the 
record since the November 1993 RO decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) [only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated]. 

The evidence considered by the RO in November 1993 consisted 
of the veteran's service medical records, private treatment 
records documenting treatment for low back pain from June 
1989 to July 1991, and the report of a VA medical examination 
in October 1991.  

The service medical records disclose that the veteran was 
treated for left hip strain in May 1987, at which time an X-
ray study of the lumbar spine showed reduction in the disc 
space at L5-S1.  He was treated for a low back sprain in 
September 1987, after a book case fell on him.  He again 
complained of low back pain in January 1988 that was assessed 
as lumbar strain.

The private treatment records disclose that in June 1989 the 
veteran was treated for low back pain that started on the 
initial day of treatment.  A computerized tomography (CT) 
scan of the lumbar spine at that time revealed a possible 
disc herniation at L4-L5.  He was again treated for low back 
pain in September 1989, July 1990, and June and July 1991.  
The VA examination in October 1991 resulted in a diagnosis of 
chronic lumbosacral strain/sprain, but the examiner did not 
provide an opinion regarding the onset or etiology of the 
disorder.

The veteran presented a September 1989 medical report from a 
private orthopedist in which the physician noted that the 
veteran reported having injured his back in June 1989 and 
again in September 1989.  The physician obtained an X-ray 
study of the lumbosacral spine, which he found to be normal.  
The examination resulted in a diagnosis of lumbosacral 
strain.

Based on the evidence shown above, in the February 1992 and 
November 1993 rating decisions the RO determined that the 
back complaints during service were acute and transitory, and 
that the veteran re-injured his back in June 1989, after his 
separation from service.

The evidence received subsequent to the November 1993 
decision includes VA and private treatment records 
documenting treatment for low back complaints since September 
1989.  In September 1989 the veteran reported having had back 
pain since injuring his back in June 1989.  During 
evaluations in September 1992 and July 1993 the veteran 
reported having injured his back in service.  In August 1993 
he reported a five-year history of low back pain, and in 
November 1993 the treatment provider noted that he had a 
history of an in-service back injury.  

During evaluations in December 1999, March 2000, April 2000, 
and September 2000 the veteran reported having had back pain 
for the previous 12 years, after having been injured in 
service.  A November 2001 VA treatment record indicates that 
the veteran had chronic low back pain stemming from a 
service-related injury.  

A magnetic resonance image (MRI) of the lumbar spine in 
August 1999 showed a moderately sized disc bulge at L4-L5, a 
small to moderately sized bulge at L5-S1, and spurs on the 
vertebrae throughout the lumbar spine.  A CT scan in June 
2001 had shown lumbar spondylosis, spinal stenosis at the L4-
L5 level with bilateral neural foraminal narrowing, and 
spinal stenosis at the L5-S1 level with bilateral neural 
foraminal narrowing.

Documents pertaining to the veteran's August 2000 claim for 
workers' compensation benefits show that his claim was denied 
because he had had back problems since being injured in 
service 12 years previously.  Four years prior to the 
adjudication he was shown to have a herniated disc.  The 
state administrator interpreted the report of the December 
1999 evaluation as a finding by the examiner that the 
veteran's low back disorder was caused by the injury 12 years 
previously, and was not related to his civilian employment.

Documents from the Social Security Administration show that 
the veteran was denied disability benefits from that agency 
in May 2002 on the basis that his disability would not 
preclude him from performing substantially gainful activity.  
The disabilities for which he was claiming benefits included 
lumbar degenerative disc disease, status post L3-L5 
laminectomy with an L3-S1 foraminotomy.

The veteran's statements regarding continuing symptomatology 
since the in-service injuries and the records pertaining to 
his workers' compensation claim are new, in that the veteran 
had not previously submitted evidence showing continuing 
symptoms since the in-service injury, or any evidence 
indicating that his currently diagnosed low back disorder was 
related to service.  The evidence is also material because it 
bears directly and substantially on the issue being 
considered, that being whether the currently diagnosed low 
back disorder is related to service.  Besides statements of 
the veteran to that effect, there are statements of VA 
physicians to the effect that the veteran's low back 
disability began during or due to service.  

Based on this record, the Board finds that evidence that is 
both new and material has been submitted, and the claim for 
service connection for a low back disorder is reopened.

Due process considerations

The Board has determined above that new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for his low back disorder.  
At this juncture, the posture of the case shifts somewhat.  
Before the Board can address the merits of the claim, it must 
be determined whether there are any due process deficiencies.  

(i.)  Duty to assist

If new and material evidence has been submitted, the statute 
and regulation provide that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion if VA determines it is necessary to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).

The RO has obtained the veteran's service medical records and 
the VA and private medical treatment records he identified.  
The RO also obtained the documents pertaining to the 
veteran's claim for disability benefits from the Social 
Security Administration (SSA).

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  

The Board notes that additional evidence, consisting of VA 
and private medical treatment records, were submitted by the 
veteran subsequent to the most recent supplemental statement 
of the case in April 2002.  In addition, the Board has 
undertaken development in support of the veteran's claim, 
consisting of obtaining a medical opinion from a VA 
orthopedist with the Veterans Health Administration (VHA) 
regarding a nexus between the currently diagnosed low back 
disorder and the low back symptoms documented during service.  
The RO has not considered the additional medical treatment 
records or the medical opinion in determining whether new and 
material evidence has been submitted.  In statements 
submitted in October 2002 and May 2003, however, the 
veteran's representative waived consideration of this 
evidence by the RO in the first instance.  The Board finds, 
therefore, that it can proceed to adjudicate the veteran's 
appeal without remand to the RO for consideration of the 
additional evidence in the first instance.

Furthermore, in light of the Board's disposition of the 
veteran's appeal, which consists of the grant of service 
connection for degenerative disc disease of the lumbosacral 
spine, the Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim.  
For that reason no reasonable possibility exists that any 
further assistance would be of benefit to the veteran in 
substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

(ii.) Bernard considerations

Having found that new and material evidence has been 
submitted, the Board can address the substantive merits of 
the claim for service connection without returning the case 
to the RO for further adjudication only if such action is not 
prejudicial to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993).  As will be shown below, the medical opinion 
provided by the VHA orthopedist establishes a nexus between 
the currently diagnosed low back disorder and the low back 
injury documented in the service medical records, thereby 
supporting the grant of service connection.  In light of the 
Board's disposition of the veteran's claim, the Board finds 
that it may consider the substantive merits of the claim for 
service connection without prejudice to the veteran.

(iii.)  Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2002).  The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The medical evidence shows that the veteran currently has 
degenerative disc disease of the lumbosacral spine.  The 
evidence also shows that he was treated for a low back 
sprain/strain while in service.  His claim is, therefore, 
supported by a current medical diagnosis of disability and 
medical evidence of an injury in service.  Hickson elements 
(1) and (2) are therefore met.  

With respect to Hickson element (3), there appears to be a 
conflict in the evidence as to when the veteran's current 
disability began.  Some of the evidence indicates that there 
were back problems in service.  As indicated above, however, 
the RO initially denied the veteran's claim based on other 
evidence which in essence indicated that the back problems 
experienced by the veteran in service were acute and 
transitory and that the veteran's back disability was due to 
a post-service injury.  Compounding the confusion was the 
fact that the veteran evidently was pursuing this VA claim 
and a workers compensation claim using these two inconsistent 
theories.  

Because the evidence then of record was ambivalent, the Board 
obtained a medical opinion which addressed the matter of a 
nexus between the in-service injury and the currently 
diagnosed degenerative disc disease.  In the April 2003 
medical opinion, a VHA orthopedist noted that the veteran was 
treated for low back injuries in service, that he continued 
to have back problems since service, and that he currently 
had degenerative disc disease.  The orthopedist found, based 
on review of the medical evidence of record and sound medical 
principles, that the currently diagnosed degenerative disc 
disease is etiologically related to the symptoms documented 
in service.  He noted that degenerative disc disease is often 
a chronic and progressive disorder, and that there was no 
evidence of record indicating that the disorders were not 
related.  In other words, he found no basis for reaching a 
contrary opinion.

The Board notes that in considering the grant of service 
connection the evidence need not conclusively show that the 
symptoms documented in-service and the currently diagnosed 
disorder are etiologically related; the standard of proof is 
that the currently diagnosed disorder is at least as likely 
as not etiologically related to the in-service symptoms.  See 
Ortiz, 274 F.3d at 1364.  The medical opinion cited above 
indicates that the evidence is at least in equipoise.  In 
fact, there are VA treatment records which appear to reach 
the same conclusion.  Thus, even though there is some doubt 
in this matter, the Board finds that the currently diagnosed 
degenerative disc disease is etiologically related to the low 
back symptoms documented during service, and that the 
evidence supports the grant of service connection for 
degenerative disc disease of the lumbosacral spine.  The 
benefit sought on appeal is accordingly allowed.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Additional comment

In a November 2001 statement the veteran stated that he 
believed that he had left shoulder and left leg pain due to 
his back disability.  He appeared to indicate that he 
considered the shoulder and leg pain to be part of the back 
disability and was not seeking service connection separately, 
although this was not made clear.  In April 2002 the RO 
issued a rating decision in which the RO denied service 
connection for a left shoulder condition and a left leg 
condition.  Although the veteran had not submitted a notice 
of disagreement following that rating decision, the RO 
included these issues in an April 2002 supplemental statement 
of the case as being issues on appeal.  In a May 2002 
substantive appeal the veteran made arguments pertaining only 
to his back disability, but he indicated that he was 
appealing all issues included in any previous statements of 
the case or supplemental statements of the case.  In June 
2002 written argument the veteran's representative listed 
three issues as being on appeal: whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back condition; service connection for a 
left shoulder condition as secondary to the back disability; 
and service connection for a left leg condition as secondary 
to the back disability. 

In light of the Board's grant of service connection for a low 
back disorder, the RO should reconsider the issues of 
secondary service connection for shoulder and left leg 
disabilities, to include seeking clarification from the 
veteran and his representative as to which issues the veteran 
wishes to pursue.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.

________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

